DETAILED ACTION
Status of Claims 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #16/709,888, filed on 09/12/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-2 and 4-21 are pending and have been examined.
Claim 3 has been cancelled by the applicant.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2 and 4-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 recites “generating a restricted list of registered establishments based on a combination of location, event date, event type, and number of guests.”  Claims 8 and 15 recite “where availability is determined by a combination of location, event date, event type, and number of guests.”  However, these limitations are considered new matter, as the examiner finds no support for these limitations in the applicant’s filed specification and drawings or in the original claim set.  In fact, the only mention of display of available businesses for the event is in paragraphs [0032]-[0033] of the filed specification in which it actually states that ALL of the registered establishments are shown to the user in the directory for them to select from. And does not mention any restricting or filtering of available establishments in any way at all.  Therefore, the limitations are considered new matter, the claims are rejected, and appropriate correction is required.  Claims 2, 4-7, 9-14, and 16-21 are also rejected by virtue of their dependency on the independent claims discussed above.


	        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Glik, Pre-Grant Publication No. 2017/0011475 A1 in view of Kershaw, et al., Pre-Grant Publication No. 2015/0371228 A1 and in further view of Marsico, et al., WIPO Publication WO 2015035055 A1 (included with this office action in PDF format) and in further view of Hendrickson, et al., Pre-Grant Publication No. 2008/0270230 A1 and in further view of Arguello, Pre-Grant Publication No. 2010/0125497 A1.
Regarding Claim 1, Glik teaches:
A method … comprises the steps of:
providing a software application, wherein said software application is loaded
onto a server database, wherein said server database communicably coupled to an
internet (see [0070]-[0076] in which a software application is provided for mobile devices of users, the application downloaded from the main server and database)
downloading the software application, wherein users will download the
software application to a remote computing device (see [0075])
registering with the software application (see [0074]-[0076]; the examiner notes that while these citations do not use the word “register,” the examiner considers it inherent under broadest reasonable interpretation to one of ordinary skill in the art as there is no detail given in the claims as to what “registering” is, and the user in these citations downloads the application, activates the application, is targeted with personal information relating to local deals based on their information, makes payments with the application, and the system tracks the number of tokens the user has in a record, and therefore these actions together are considered to inherently teach a registration by the user)
registering establishments with the software application, the registered establishments listed in an establishment directory, the establishment directory available for browsing by users of the software application (see [0073] and [0078]-[0080]; the examiner notes that while the citations do not use the word “register,” the merchants clearly have their own registered account with the system as they are using it to send out targeted deals from their own application software on their servers and they receive payments from the mobile users; see also [0075] in which the establishment directory is taught)
creating the event, wherein a user of the software application will create the
event wherein the event is to be hosted at a registered establishment (see Abstract, [0073], [0080], and [0082] in which the targeted notifications are for deals but also events related to the deals, the events taking place at the establishment)
inviting guests to the event, wherein the event host will invite guests to the
event wherein an invitation is transmitted through the software application (see Abstract, [0070], [0078], [0080], and [0082] in which the establishment/merchant invites mobile users to the event through the software application)
presenting invited guests with a product and service list associated with the registered establishment and the event (see [0070], [0073], [0075], and [0077])
selecting at least one product or service from the product or service list (see [0073], [0075], and [0077])
purchasing at least one product or service from the product or service list (see [0076] and [0080])
Glik, however, does not appear to specify:
receiving a product specific graphic code, wherein the product specific
graphic code is stored on the remote computing device;
the product specific code incorporates the purchased products or services and the event in a single product specific graphic code and the product specific graphic code is valid only for the specific time period of the event
attending the event 
presenting the product specific graphic code; and
receiving the product or service
Kershaw teaches:
receiving a product specific graphic code, wherein the product specific
graphic code is stored on the remote computing device (see [0030]-[0032], [0043], [0057] in which in response to a mobile purchase for an event product or service or product purchase the user receives a mobile graphic code such as a barcode to present at an event or location to redeem their product or service)
the product specific code incorporates the purchased products or services and the event in a single product specific graphic code and the product specific graphic code is valid only for the specific time period of the event (see Abstract which describes that the single code is presented for products and services at the event during a specific redeemable time period; see also [0030]-[0032], [0043], [0057], [0088], and [0112]-[0114])
 attending the event (see such as [0032], [0086], [0113]) 
presenting the product specific graphic code (see [0030]-[0032], [0057], [0088], [0112], [0114] in which the graphic code is presented on a mobile device)
receiving the product or service (see [0032], [0086], [0112], [0114] in which the product or service is received after presentation of the graphic code)  
It would be obvious to one of ordinary skill in the art to combine Kershaw with Glik because Glik already teaches users prepaying for products associated with attending an event, but simply does not teach the users actually attending the event and receiving the product, although it would be obvious that the users would want to attend the event and redeem their purchase since they already pre-paid, and attending the event and receiving the product or purchase would allow the user to enjoy their purchase and using a graphic code that is presented would allow for more secure validation of purchase, minimizing fraud and ensuring the right person received the product or service.

Glik and Kershaw, however, does not appear to specify:
creating an account within the software application
Marsico teaches:
creating an account within the software application (see page 5, lines 22-28 in which a user has an account log in with a username and password, service preferences, and personal information, as they have created an account with the system)
It would be obvious to one of ordinary skill in the art to combine Marsico with Glik and Kershaw because Glik already teaches users downloading and activating an application, making payments through the application, and the system tracking a user’s tokens through the application, which usually would necessitate an account of some sort, and the user setting up an account would allow for stored information and history to be readily accessible and validation, payments, permissions and preferences to be saved.
Glik, Kershaw, and Marsico, however, does not appear to specify:
creating the event… at a specific time period, the user then identified as the event host
and the event host controls the invitations
Hendrickson teaches:
creating the event… at a specific time period, the user then identified as the event host and and the event host controls the invitations (see [0037]-[0040])
It would be obvious to one of ordinary skill in the art to combine Hendrickson with Glik,  Kershaw, and Marsico because Glik already teaches a merchant user creating an event, but not for a specific time period or the user themselves being recognized as the host, and doing so would allow for time-specific events and allow for a more personal invitation that identifies the user creator.
Glik, Kershaw, Marsico, and Hendrickson, however, does not appear to specify:
removing the product specific graphic code to remove the received product or service
Arguello teaches:
removing the product specific graphic code to remove the received product or service (see [0060] in which the barcode is redeemed at the merchant and the product or service is received and the barcode is deleted from the user device after they have redeemed the barcode)
It would be obvious to one of ordinary skill in the art to combine Arguello with Glik,  Kershaw, Marsico, and Hendrickson because Hendrickson already teaches use of a graphic code for redeeming an offer for a product or service at an event, and removing the code after redemption would minimize fraudulent use of the graphic code such as multiple uses, especially in such as a mobile device environment in which graphic codes could be saved.  


Regarding Claim 2, the combination of Glik, Kershaw, Marsico, Hendrickson, and Arguello teaches:
the method of claim 1
Glik further teaches:
transmitting a purchased product or service to the event host (see at least [0077] in which a notification of product purchase from a merchant/establishment is transmitted to the merchant/establishment server)

Regarding Claim 21, the combination of Glik, Kershaw, Marsico, Hendrickson, and Arguello teaches:
the method of claim 1
Glik further teaches:
wherein the product or service list comprises at least two or more of: valet service, coat check service, event tickets, venue reservations, food items, non-alcoholic drinks, alcoholic drinks (see at least [0073] in which the products or services include alcoholic beverages and VIP services [the examiner interprets valet service and coat check service as VIP services])
Kershaw further teaches:
wherein the product or service list comprises at least two or more of: valet service, coat check service, event tickets, venue reservations, food items, non-alcoholic drinks, alcoholic drinks (see [0109]-[0113] in which the code can be redeemed for such as services, tickets, physical goods, food or beverage products, and event tickets)
**The examiner notes that while the references do not explicitly state a list of at least two, [0077] and [0082] of Glik clearly describe the possibility of selecting from among multiple products of an establishment as part of a deal as well as clicking a link that would show multiple deals, events, and products for a merchant, and this is therefore considered an obvious variant of “product or service list comprises at least TWO”** 

Claims 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glik, Pre-Grant Publication No. 2017/0011475 A1 in view of Kershaw, et al., Pre-Grant Publication No. 2015/0371228 A1 and in further view of Marsico, et al., WIPO Publication WO 2015035055 A1 (included with this office action in PDF format) and in further view of Hendrickson, et al., Pre-Grant Publication No. 2008/0270230 A1 and in further view of Arguello, Pre-Grant Publication No. 2010/0125497 A1 and in further view of Steury, et al., Pre-Grant Publication No. 2002/0007327 A1.
Regarding Claim 4, the combination of Glik, Kershaw, Marsico, Hendrickson, and Arguello teaches:
the method of claim 3
Glik, Kershaw, Marsico, Henderson, and Arguello, however, does not appear to specify:
including service fees with a product purchase
Steury teaches:
including service fees with a product purchase (see [0055] in which service fees are charged for transacting the various electronic purchase options)
It would be obvious to one of ordinary skill in the art to combine Steury with Glik, Kershaw,  Marsico, Henderson, and Arguello because Glik already teaches users making payments through the application, and charging a service fee would allow for a revenue stream for the application provider.

Regarding Claim 5, the combination of Glik, Kershaw, Marsico, Henderson, Arguello, and Steury teaches:
the method of claim 4
Glik further teaches:
browsing upcoming events, wherein a user is presented with an event category and can obtain information about an event and an establishment where the event is located (see Abstract, [0075])

Regarding Claim 6, the combination of Glik, Kershaw, Marsico, Hendrickson, Arguello, and Steury teaches:
the method of claim 5
Marsico further teaches:
providing an incentive to a registered user, wherein a registered user will be provided an
incentive usable at an establishment (see at least page 10, lines 10-22 in which users receive incentives such as rewards or coupons to be used for goods or services associated with the businesses)
It would be obvious to one of ordinary skill in the art to combine Marsico with Glik, Kershaw, and Marisco because Glik already teaches users receiving tokens for purchases and engaging with the software application, and incentives would further incentivize the users to engage with the application and take advantage of establishment deals and events.

Regarding Claim 7, the combination of Glik, Kershaw, Marsico, Hendrickson, Arguello, and Steury teaches:
the method of claim 6
Glik, Kershaw, Marsico, Hendrickson, Arguello, and Steury, however, does not appear to specify:
providing a cancellation policy, wherein the cancellation policy allows retention of purchased product for future use
The examiner, however, takes Official Notice that it is old and well known in the commerce arts to provide cancellation policies for purchases and redemptions.  Companies ranging from TicketMaster, airlines, Amazon.com, and restaurants have cancellation policies for purchases even with prepayment, and have had so years before the time of filing of this application.
It would therefore be obvious to one of ordinary skill in the art to combine providing a cancellation policy, wherein the cancellation policy allows retention of purchased product for future use with Glik, Kershaw, Marsico, Hendrickson, Arguello, and Steury because Glik already teaches users prepaying for purchases ahead of time, and life circumstances can alter a person’s plan to attend events, and a cancellation policy would allow the user an alternative to still redeem their purchase, giving the user a higher confidence that the purchase will be worth the risk of cancellation, leading to higher user response.

Claims 8-10 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glik, Pre-Grant Publication No. 2017/0011475 A1 in view of Kershaw, et al., Pre-Grant Publication No. 2015/0371228 A1 and in further view of Marsico, et al., WIPO Publication WO 2015035055 A1 (included with this office action in PDF format) and in further view of Hendrickson, et al., Pre-Grant Publication No. 2008/0270230 A1.
Regarding Claims 8 and 15, Glik teaches:
A method … comprises the steps of:
providing a software application, wherein said software application is available from a server database (see [0070]-[0076] in which a software application is provided for mobile devices of users, the application downloaded from the main server and database)
registering a plurality of consumers (see [0074]-[0076], especially [0075] in which “a user” is from among multiple users i1, i2, i3, etc., which can all download the application, and therefore is considered to read on a “plurality of users” see also [0079] in which the notification is transmitted to all the devices, and therefore they must have downloaded the application and registered; the examiner notes that while these citations do not use the word “register,” the examiner considers it inherent under broadest reasonable interpretation to one of ordinary skill in the art as there is no detail given in the claims as to what “registering” is, and the user in these citations downloads the application, activates the application, is targeted with personal information relating to local deals based on their information, makes payments with the application, and the system tracks the number of tokens the user has in a record, and therefore these actions together are considered to inherently teach a registration by the user)
registering a plurality of businesses (see [0073], [0075], and [0078]-[0080]; the examiner notes that while the citations do not use the word “register,” the merchants clearly have their own registered account with the system as they are using it to send out targeted deals from their own application software on their servers and they receive payments from the mobile users)
creating an account, wherein said plurality of businesses create and account utilizing the software application (see [0073], [0075], and [0078]-[0080]; the examiner notes that while the citations do not use the word “account,” the merchants clearly have their own registered account with the system as they are using it to send out targeted deals from their own application software on their servers and they receive payments from the mobile users)
creating an event, wherein the one of a user of the software application will create an
event wherein the event is to be hosted at a registered establishment (see Abstract, [0073], [0080], and [0082] in which the targeted notifications are for deals but also events related to the deals, the events taking place at the establishment)
purchasing products and services from the businesses selected from the business directory, wherein the consumers who replied to the invitation can purchase products from the business selected from the business directory utilizing the software application (see [0073]-[0076] and [0080]; see especially [0073] in which the offer for products could also be one for services such as “VIP services”)
Glik, however, does not appear to specify:
receiving a product specific image, wherein upon purchase of a product from the business selected from the business directory the consumer will receive a graphic image to be stored on a portable computing device for redemption of the product at the business selected from the business directory
transmitting the product specific graphic image, wherein attendees of the event can transmit the product specific graphic image to a host of the event
attending the event, wherein the plurality of consumers who replied to the invitations go to the business selected from the business directory 
scanning the product specific graphic image, wherein the product specific graphic image is scanned by the business at which the event is occurring (claim 15 only)
redeeming the product specific graphic image for receipt of the product (in exchange for redemption of scanned product specific graphic image- claim 15 only)
Kershaw teaches:
receiving a product specific image, wherein upon purchase of a product or service from the business selected from the business directory the consumer will receive a graphic image to be stored on a portable computing device for redemption of the product at the business selected from the business directory during the event (see [0030]-[0032], [0043], [0057] in which in response to a mobile purchase for an event product or service or product purchase the user receives a mobile graphic code such as a barcode to present at an event or location to redeem their product or service; see [0032] in which it is clear that the graphic image is redeemable at the event )
transmitting the product specific graphic image, wherein attendees of the event can transmit the product specific graphic image to a host of the event for use at the event (see [0030]-[0032], [0057], [0088], [0112], [0114] in which the graphic code is presented on a mobile device or transmitted to the business device upon arrival, and is presented or transmitted to such as a host or service person)
attending the event, wherein the plurality of consumers who replied to the invitations go to the business selected from the business directory  (see such as [0032], [0086], [0113]) 
scanning the product specific graphic image, wherein the product specific graphic image is scanned by the business at which the event is occurring (claim 15 only) (see [0031] and [0052])
redeeming the product specific graphic image for receipt of the product (in exchange for redemption of scanned product specific graphic image- claim 15 only) (see [0032], [0086], [0112], [0114] in which the product or service is received after presentation of the graphic code; see also [0031] and [0052] in which graphic image is scanned)  
It would be obvious to one of ordinary skill in the art to combine Kershaw with Glik because Glik already teaches users prepaying for products associated with attending an event, but simply does not teach the users actually attending the event and receiving the product, although it would be obvious that the users would want to attend the event and redeem their purchase since they already pre-paid, and attending the event and receiving the product or purchase would allow the user to enjoy their purchase and using a graphic code that is presented would allow for more secure validation of purchase, minimizing fraud and ensuring the right person received the product or service.
It would also be obvious to one of ordinary skill in the art to combine Kershaw with Glik because Glik already teaches users prepaying for products associated with attending an event, and using a scanned graphic code would allow for more secure validation of purchase, minimizing fraud and ensuring the right person received the product or service.

Glik and Kershaw, however, does not appear to specify:
creating an account, wherein said plurality of consumers create an account utilizing the software application, wherein the account captures information about each of the plurality of consumers and each of the plurality of businesses
Marsico teaches:
creating an account, wherein said plurality of consumers create an account utilizing the software application, wherein the account captures information about each of the plurality of consumers and each of the plurality of businesses (see page 5, lines 22-28 in which a user has an account log in with a username and password, service preferences, and personal information, as they have created an account with the system)
It would be obvious to one of ordinary skill in the art to combine Marsico with Glik and Kershaw because Glik already teaches users downloading and activating an application, making payments through the application, and the system tracking a user’s tokens through the application, which usually would necessitate an account of some sort, and the user setting up an account would allow for stored information and history to be readily accessible and validation, payments, permissions and preferences to be saved.
Glik, Kershaw, and Marsico, however, does not appear to specify:
generating a business directory, wherein the business directory is populated with the plurality of businesses and events available from each business
browsing the business directory, wherein one of the plurality of consumers utilizes the software application to browse the business directory
the selected business being one which is available for the event 
creating an event, wherein one of the plurality of consumers creates an event to be held at the business selected from the business directory
identifying a data for the event (claim 15 only)
creating a name for the event (claim 15 only)
sending invitations, wherein the one of a plurality of consumers sends invitations requesting attendance of the event
responding to the invitations, wherein consumers reply to the invitation
Hendrickson teaches:
generating a business directory, wherein the business directory is populated with the plurality of businesses and events available from each business (see [0037]-[0040]; the examiner notes that as broadly interpreted a restaurant is a “business” and the restaurant having an option to set up a dinner event is an “event available” from the business)
browsing the business directory, wherein one of the plurality of consumers utilizes the software application to browse the business directory (see [0037]-[0040])
the selected business being one which is available for the event (see [0037]-[0040] in which the creator chooses from available times, dates, party sizes, etc. to create a dinner event)
creating an event, wherein one of the plurality of consumers creates an event to be held at the business selected from the business directory (see [0039]-[0040])
identifying a data for the event (claim 15 only) (see [0039])
creating a name for the event (claim 15 only) (see [0039])
sending invitations, wherein the one of a plurality of consumers sends invitations requesting attendance of the event (see [0039]-[0040] in which a user creates a dinner event for themselves and other guests, and in which the other guests also have accounts in the system and are made aware of the event and prompted to enter their own meal preferences for the event)
responding to the invitations, wherein consumers reply to the invitation (see [0039]-[0040] in which a user creates a dinner event for themselves and other guests, and in which the other guests also have accounts in the system and are made aware of the event and prompted to enter their own meal preferences for the event)
It would be obvious to one of ordinary skill in the art to combine Hendrickson with Glik,  Kershaw, and Marsico because Glik already teaches a user browsing and selecting a menu of various establishments that have current events and offers, but not a directory of all the registered businesses, and being able to browse an entire directory would make the user aware of other establishments that are participating even when they do not have a current event or offer to select.

Regarding Claim 9, the combination of Glik, Kershaw, Marsico, and Hendrickson teaches:
the method of claim 8
Kershaw further teaches:
presenting the product specific graphic image, wherein one of the plurality of consumers presents a product specific graphic image to an employee of the business selected from the business directory (see such as [0091] in which the scanning device is manned by an employee of the business such as a driver)
It would be obvious to one of ordinary skill in the art to combine Kershaw with Glik because Glik already teaches users prepaying for products associated with attending an event, and presenting the graphic code to an employee would allow for more secure validation of purchase, minimizing fraud and ensuring the right person received the product or service.

Regarding Claim 10, the combination of Glik, Kershaw, Marsico, and Hendrickson teaches:
the method of claim 9
Kershaw further teaches:
scanning the product specific graphic image (see [0031] and [0052])
It would be obvious to one of ordinary skill in the art to combine Kershaw with Glik because Glik already teaches users prepaying for products associated with attending an event, and using a scanned graphic code would allow for more secure validation of purchase, minimizing fraud and ensuring the right person received the product or service.

Regarding Claim 16, the combination of Glik, Kershaw, Marsico, and Hendrickson teaches:
the method of claim 15
Glik further teaches:
browsing upcoming events, wherein a user is presented with an event category and can obtain information about an event and an establishment where the event is located (see Abstract, [0075])

Regarding Claim 17, the combination of Glik, Kershaw, Marsico, and Hendrickson teaches:
the method of claim 16
Marsico further teaches:
providing an incentive to a registered user, wherein a registered user will be provided an
incentive usable at an establishment (see at least page 10, lines 10-22 in which users receive incentives such as rewards or coupons to be used for goods or services associated with the businesses)
It would be obvious to one of ordinary skill in the art to combine Marsico with Glik, Kershaw, Kessler, and Suru because Glik already teaches users receiving tokens for purchases and engaging with the software application, and incentives would further incentivize the users to engage with the application and take advantage of establishment deals and events.


Claims 11-12 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glik, Pre-Grant Publication No. 2017/0011475 A1 in view of Kershaw, et al., Pre-Grant Publication No. 2015/0371228 A1 and in further view of Marsico, et al., WIPO Publication WO 2015035055 A1 (included with this office action in PDF format) and in further view of Hendrickson, et al., Pre-Grant Publication No. 2008/0270230 A1 and in further view of Kessler, et al., Pre-Grant Publication No. 2013/0103579 A1.
Regarding Claims 11 and 18, the combination of Glik, Kershaw, Marsico, and Hendrickson teaches:
the method of claim 10…
Glik, Kershaw, Marsico, and Henderson, however, does not appear to specify
including gratuity in a price for the product specific graphic image
Kessler teaches:
including gratuity in a price for the product specific graphic image (see [0022])
It would be obvious to one of ordinary skill in the art to combine Kessler with Glik, Kershaw, Marsico, and Hendrickson because Glik, Kershaw, and Hendrickson all teach purchases for products or services that typically include tips/gratuities, such as restaurants, bars, travel, events, rides, etc., and allowing the user to include the tip in the purchase that is encoded in the graphic code would make it more efficient and save a step for both the user and the establishment.

Regarding Claim 12, the combination of Glik, Kershaw, Marsico, and Hendrickson teaches:
the method of claim 11
Glik, Kershaw, Marsico, and Hendrickson, however, does not appear to specify
creating a guest list, wherein the guest list can be created from the registered plurality of consumers and consumers not registered with the software application of the present invention
The examiner, however, takes Official Notice that it is old and well known in the e-commerce arts to create a guest list for events.  Companies ranging from Eventbrite to Facebook have allowed this functionality for events for at least several years prior to the filing date of this invention.  
It would therefore be obvious to one of ordinary skill in the art to combine creating a guest list, wherein the guest list can be created from the registered plurality of consumers and consumers not registered with the software application of the present invention with Glik, Kershaw, Marsico, and Hendrickson because Hendrickson already clearly teaches users creating an event such as a dinner as in [0039]-[0041], and the guests are both account holders and not account holders, and the users are somehow notified of the event since they are then prompted to enter meal preferences, and including a guest list would allow for efficient entry of the members of the dinner party event into the system.  

Regarding Claim 19, the combination of Glik, Kershaw, Marsico, Hendrickson, and Kessler teaches:
the method of claim 18
Glik, Kershaw, Marsico, Hendrickson, and Kessler, however, does not appear to specify:
providing a cancellation policy, wherein the cancellation policy allows retention of purchased product for future use
The examiner, however, takes Official Notice that it is old and well known in the commerce arts to provide cancellation policies for purchases and redemptions.  Companies ranging from TicketMaster, airlines, Amazon.com, and restaurants have cancellation policies for purchases even with prepayment, and have had so years before the time of filing of this application.
It would therefore be obvious to one of ordinary skill in the art to combine providing a cancellation policy, wherein the cancellation policy allows retention of purchased product for future use with Glik, Kershaw, Marsico, Hendrickson, and Kessler because Glik already teaches users prepaying for purchases ahead of time, and life circumstances can alter a person’s plan to attend events, and a cancellation policy would allow the user an alternative to still redeem their purchase, giving the user a higher confidence that the purchase will be worth the risk of cancellation, leading to higher user response.

Regarding Claim 20, the combination of Glik, Kershaw, Marsico, Hendrickson, and Kessler teaches:
the method of claim 19
Hendrickson further teaches:
offering special promotions to the host of the event, wherein the business selected from the business directory provides promotional offers to the host during event creation (see [0037] and [0040] in which the host user is targeted offers during event creation and other invited users are then targeted offers while they select their meal preferences)
It would be obvious to one of ordinary skill in the art to combine Hendrickson with Glik, Kershaw, Marsico, and Kessler because Glik already teaches targeting of offers to users engaged in looking for events, and targeting host users creating an event would allow for event-related offers to be targeted at an opportune time when the user is already engaged with the establishment.  

Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glik, Pre-Grant Publication No. 2017/0011475 A1 in view of Kershaw, et al., Pre-Grant Publication No. 2015/0371228 A1 and in further view of Marsico, et al., WIPO Publication WO 2015035055 A1 (included with this office action in PDF format) and in further view of Hendrickson, et al., Pre-Grant Publication No. 2008/0270230 A1 and in further view of Kessler, et al., Pre-Grant Publication No. 2013/0103579 A1 and in further view of Suru, Pre-Grant Publication No. 2020/0302464 A1.
Regarding Claim 13, the combination of Glik, Kershaw, Marsico, Hendrickson, and Kessler teaches:
the method of claim 12
Glik, Kershaw, Marsico, Hendrickson, and Kessler, however, does not appear to specify
providing an incentive for recruiting a consumer to register with the software application
Suru teaches:
providing an incentive for recruiting a consumer to register with the software application (see Abstract and [0010]-[0019])
It would be obvious to one of ordinary skill in the art to combine Suru with Glik, Kershaw, Marsico, Hendrickson, and Kessler because Glik and Hendrickson teach multiple mobile users and a software application, and incentivizing users to recruit others would grow the customer base, allowing for larger audience for the participating businesses and potentially more revenue for the system.

Regarding Claim 14, the combination of Glik, Kershaw, Marsico, Hendrickson, Kessler, and Suru teaches:
the method of claim 13
Hendrickson further teaches:
offering special promotions to the host of the event, wherein the business selected from the business directory provides promotional offers to the host during event creation (see [0037] and [0040] in which the host user is targeted offers during event creation and other invited users are then targeted offers while they select their meal preferences)
It would be obvious to one of ordinary skill in the art to combine Hendrickson with Glik, Kershaw, Marsico, and Kessler because Glik already teaches targeting of offers to users engaged in looking for events, and targeting host users creating an event would allow for event-related offers to be targeted at an opportune time when the user is already engaged with the establishment.  


Response to Arguments
Regarding the rejections based on 35 USC 103
The arguments have been considered but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Ozonat, Pre-Grant Publication No. 2010/0191725- a business directory is filtered for results using keywords entered by the user, and only the filtered results are displayed
Shelby, et al., Pre-Grant Publication No. 2018/0349413 A1- venue locator is filtered by such as location when constraints are entered by the user on their device
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
	
/LUIS A BROWN/Primary Examiner, Art Unit 3682